116 Ga. App. 271 (1967)
157 S.E.2d 32
POPE
v.
THE STATE.
42930.
Court of Appeals of Georgia.
Submitted July 10, 1967.
Decided September 5, 1967.
*272 Harry F. Pope, pro se.
Andrew J. Ryan, Jr., Solicitor General, Andrew J. Ryan, III, for appellee.
BELL, Presiding Judge.
After the term of court at which the prisoner was convicted and sentenced for breaking and entering an automobile, he filed a motion denominated "Motion extraordinary to vacate and set aside the judgment, conviction, and sentence" and contending that his indictment and conviction were void. If the detention is unlawful because the indictment and conviction are void, the prisoner's remedy is by a writ of habeas corpus. See McDonald v. State, 126 Ga. 536 (55 S.E. 235); Riley v. State, 107 Ga. App. 639 (2,3) (131 SE2d 124); Whitus v. Georgia, 385 U.S. 545 (87 SC 643, 17 LE2d 599). A motion to set aside the verdict and judgment is not an appropriate remedy in a criminal case. Gravitt v. State, 165 Ga. 779 (142 S.E. 100); Claughton v. State, 179 Ga. 157 (175 S.E. 470); Waits v. State, 204 Ga. 295 (49 SE2d 492).
The judgment of the superior court denying the motion is
Affirmed. Pannell and Whitman, JJ., concur.